—In an action to recover the proceeds of an insurance policy, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 4, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff has failed to raise a triable issue of fact (see, CPLR 3212 [b]) as to whether the defendants demanded a sworn statement of proof of loss and furnished it with a suitable blank form or forms (see, Insurance Law § 3407). The plaintiff further failed to raise a triable issue of fact as to whether it substantially complied with the demand. Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.